CONFESSION OF ERROR

PER CURIAM.
The defendant, Lafayette Biglow, appeals an order denying his motion for judgment of acquittal. We reverse based upon the State’s proper confession of error.
Where a defendant is charged with unlawful display of a firearm during the commission of a felony and found not guilty by reason of insanity of the underlying felony, a *177conviction for display of the firearm cannot stand and an acquittal must be entered. See State v. Powell, 674 So.2d 781 (Fla.1996); Redondo v. State, 408 So.2d 954 (Fla.1981); Ayrado v. State, 431 So.2d 320 (Fla. 3d DCA 1983).
Reversed.